Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38695 Filed 01/21/21 Page 1 of 24




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   PATTI JO CAHOO, KRISTEN
   MENDYK, KHADIJA COLE, HYON
   PAK, and MICHELLE DAVISON,                Case No. 2:17-cv-10657
   individually and on behalf of similarly
   situated persons,
                                             Hon. David M. Lawson
         Plaintiffs,
                                             Hon. Mag. R. Steven Whalen
   and

   SUZETTE HEATHCOTE,

         Plaintiff-Intervenor,

   v.

   SAS INSTITUTE, INC., et al.,

   and

   FAST ENTERPRISES LLC, CSG,
   GOVERNMENT SOLUTIONS, INC.,
   STEPHEN GESKEY, in his individual
   capacity, SHEMIN BLUNDELL, in
   her individual capacity, DEBRA
   SINGLETON, in her individual
   capacity, JULIE A. McMURTRY, in
   her individual capacity, and SHARON
   MOFFET-MASSEY, in her individual
   capacity, jointly and severally,

        Defendants.
  __________________________________________________________________
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38696 Filed 01/21/21 Page 2 of 24




   MOTION TO INTERVENE IN CASE NO. 2:17-cv-10657 AS PLAINTIFF
   AND CLASS REPRESENTATIVE PURSUANT TO FED. R. CIV. P. 24(a)(2)
                        and (b)(1)(B)

        Defendants in this matter perpetrated widespread violations of due process by

  creating and implementing a system that automatically found thousands of people

  guilty of fraud without any evidence. Plaintiff-Intervenor Suzette Heathcote is one

  of those thousands of individuals who was so harmed when the Unemployment

  Insurance Agency automatically found her guilty of fraud after she failed to return

  an inadequately-delivered fraud questionnaire within the short ten-day deadline.

        Ms. Heathcote’s harm falls within the allegations in this matter, and

  specifically falls within a putative class contemplated by the Court in its Order

  denying Plaintiffs’ Motion to Certify Class. Yet Ms. Heathcote is left unprotected

  because this Court found the Named Plaintiffs to be inadequate class representatives.

  Thus, Ms. Heathcote seeks to intervene in Plaintiffs’ due process claim in this matter.

        In compliance with Local Rule 7.1(a), Plaintiff-Intervenor Heathcote’s

  counsel sought concurrence from the Parties’ counsel regarding this Motion in a

  telephone call, but no concurrence was given.

        In support of this Motion, Plaintiff-Intervenor Heathcote incorporates her

  contemporaneously-filed brief in support.




                                            1
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38697 Filed 01/21/21 Page 3 of 24




        WHEREFORE, Plaintiff-Intervenor Heathcote respectfully requests that this

  Court grant this Motion to Intervene, and order further relief as the Court deems

  equitable and just.




                                             Respectfully submitted,

                                             /s/ David M. Blanchard
                                             David M. Blanchard (P67190)
                                             Frances J. Hollander (P82180)
                                             Blanchard & Walker, PLLC
                                             Attorneys for Intervening Plaintiff
                                                   Suzette Heathcote
                                             221 N. Main Street, Suite 300
                                             Ann Arbor, MI 48104
                                             (734) 929-4313
                                             blanchard@bwlawonline.com
                                             hollander@bwlawonline.com




                                         2
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38698 Filed 01/21/21 Page 4 of 24




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   PATTI JO CAHOO, KRISTEN
   MENDYK, KHADIJA COLE, HYON
   PAK, and MICHELLE DAVISON,                Case No. 2:17-cv-10657
   individually and on behalf of similarly
   situated persons,
                                             Hon. David M. Lawson
         Plaintiffs,
                                             Hon. Mag. R. Steven Whalen
   and

   SUZETTE HEATHCOTE,

         Plaintiff-Intervenor,

   v.

   SAS INSTITUTE, INC., et al.,

   and

   FAST ENTERPRISES LLC, CSG,
   GOVERNMENT SOLUTIONS, INC.,
   STEPHEN GESKEY, in his individual
   capacity, SHEMIN BLUNDELL, in
   her individual capacity, DEBRA
   SINGLETON, in her individual
   capacity, JULIE A. McMURTRY, in
   her individual capacity, and SHARON
   MOFFET-MASSEY, in her individual
   capacity, jointly and severally,

        Defendants.
  __________________________________________________________________
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38699 Filed 01/21/21 Page 5 of 24




  BRIEF IN SUPPORT OF MOTION TO INTERVENE IN CASE NO. 2:17-cv-
   10657 AS PLAINTIFF AND CLASS REPRESENTATIVE PURSUANT TO
                   FED. R. CIV. P. 24(a)(2) and (b)(1)(B)
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38700 Filed 01/21/21 Page 6 of 24




                                        TABLE OF CONTENTS

  STATEMENT OF ISSUES PRESENTED ..........................................................II
  CONTROLLING OR MOST APPROPRIATE AUTHORITY ...................... III
    I.    INTRODUCTION ......................................................................................... 1
    II. FACTUAL AND PROCEDURAL BACKGROUND ................................ 1
      A. CASE PROCEDURAL HISTORY ....................................................................... 1
      B. PLAINTIFF-INTERVENOR SUZETTE HEATHCOTE WAS FOUND GUILTY OF
         FRAUD FOR FAILING TO RETURN A QUESTIONNAIRE WITHIN TEN DAYS ...... 3
    III. ARGUMENT ................................................................................................. 5
      A. INTERVENING PLAINTIFF HEATHCOTE MAY INTERVENE AS OF RIGHT
           WHEN HER CLAIM FALLS SQUARELY WITHIN ALLEGATIONS IN THE
           COMPLAINT IN THIS MATTER ....................................................................... 5
         1. Ms. Heathcote’s Application is Timely .................................................... 6
         2. Ms. Heathcote Has a Substantial Legal Interest in This Case ............... 11
         3. Ms. Heathcote’s Ability to Protect Her Interests is Impaired in the
             Absence of Intervention and the Current Named Plaintiffs Do Not
             Represent Her Interests .......................................................................... 12
      B. ALTERNATIVELY, PLAINTIFF-INTERVENOR HEATHCOTE MAY INTERVENE
           WITH COURT PERMISSION WHEN SHE HAS QUESTIONS OF LAW AND FACT
           IN COMMON WITH THE ALLEGATIONS IN THIS MATTER .............................. 13

    IV.     CONCLUSION ........................................................................................ 14
  CERTIFICATE OF SERVICE ............................................................................ 16




                                                          I
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38701 Filed 01/21/21 Page 7 of 24




                    STATEMENT OF ISSUES PRESENTED

     I.    Whether Plaintiff-Intervenor Suzette Heathcote may intervene as of right
           when she is a putative class member of this action whose interests are not
           represented by the Named Plaintiffs.

              Plaintiff-Intervenor Heathcote says:   “Yes”

     II.   Alternatively, whether Plaintiff-Intervenor Suzette should be permitted to
           intervene when her claims share common questions of law and fact with
           the instant action.

              Plaintiff-Intervenor Heathcote says:   “Yes”




                                          II
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38702 Filed 01/21/21 Page 8 of 24




          CONTROLLING OR MOST APPROPRIATE AUTHORITY

  FED. R. CIV. P. 24

  Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538 (1974)

  Beach v. Healthways, Inc., 264 F.R.D. 360 (M.D. Tenn. 2010)

  Michigan State AFL-CIO v. Miller, 103 F.3d 1240 (6th Cir. 1997)




                                         III
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38703 Filed 01/21/21 Page 9 of 24




     I.       INTRODUCTION

           Plaintiff-Intervenor Suzette Heathcote seeks to intervene in this case

  involving Defendants’ creation and use of a defective system that automatically

  falsely adjudicated thousands of claimants guilty of fraud for innocuous data-

  (mis)matches. Thousands of individuals, including Ms. Heathcote, later learned that

  they had been found guilty of fraud with no basis and were forced to repay the

  benefits granted to them, sometimes with penalties in the tens of thousands of

  dollars. Because of this sham system, many were unable to pay bills, lost their

  homes, or went bankrupt.

           There is currently no adequate representative for Ms. Heathcote’s interests,

  and she has an independent right to intervene. This Court recently denied Plaintiffs’

  Motion to Certify Class despite contemplating a class of individuals who were found

  guilty of fraud solely because they did not return a fraud questionnaire. Ms.

  Heathcote is one of those individuals, and she now seeks to intervene in this case to

  protect her interests and the interests of thousands of others falsely found to have

  committed fraud due to their failure to return a questionnaire.

     II.      FACTUAL AND PROCEDURAL BACKGROUND

                    A. CASE PROCEDURAL HISTORY

           The Original Complaint in this case was filed by Patti Jo Cahoo, Kristen

  Mendyk, and Khadija Cole, individually and on behalf of a putative Rule 23 class of


                                             1
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38704 Filed 01/21/21 Page 10 of 24




  similarly situated individuals. Compl., ECF No. 1, PageID 1. Since then, two

  additional Named Plaintiffs have joined this case—Hyon Pak and Michelle Davison.

  First Am. Compl., ECF No. 43, PageID. 748. The case alleged that Defendants’

  MiDAS system, which automatically adjudicated unemployment insurance claims,

  was defective to such an extent that it violated the United States Constitution, federal

  law, and Michigan law. ECF No. 43, PageID. 749.

        This case has a lengthy procedural history, of which this Court is well aware.

  The most pertinent piece of procedural history for purpose of this Motion is

  Plaintiffs’ Motion to Certify Class, filed on April 24, 2020. ECF No. 278. In their

  Motion, Plaintiffs sought to certify a class of approximately 67,000 unemployment

  insurance claimants who were subjected to unconstitutional fraud determinations

  and penalties by MiDAS. ECF No. 278.

        On December 22, 2020, this Court denied Plaintiffs’ Motion to Certify Class.

  Cahoo v. Fast Enters. LLC, No. 17-10657, 2020 U.S. Dist. LEXIS 240515, at *4

  (E.D. Mich. Dec. 22, 2020) (Ex. 1). This Court found that Plaintiffs satisfied

  numerosity and had “identified some questions common to their proposed class.” Id.

  at *39, *45, *50. However, this Court found that they had not met other requirements

  of Rule 23(a) or (b)(3): typicality, adequacy of representation, and predominance

  and superiority. Accordingly, as a result of imperfect Named Plaintiffs at the time




                                             2
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38705 Filed 01/21/21 Page 11 of 24




  this Court made a decision regarding Class Certification, thousands of individuals

  are potentially left without a remedy. See id. at *52.

        Although this Court denied the Motion to Certify Class, this Court

  contemplated a potential class “whose claims may benefit from class treatment:

  those individuals adjudicated guilty of fraud solely because they did not return their

  questionnaires.” Id. at *4. This Court denied class treatment of that category of

  individuals, reasoning that Named Plaintiffs were “not suitable class representatives

  because their individual circumstances—particularly their failure to list the cause of

  action in their bankruptcy schedules—subject them to unique and individual

  defenses that threaten to become the focus of the litigation and consume a significant

  measure of their time and energy.” Id.

                  B. PLAINTIFF-INTERVENOR SUZETTE HEATHCOTE WAS FOUND
                     GUILTY OF FRAUD FOR FAILING TO RETURN A
                     QUESTIONNAIRE WITHIN TEN DAYS

        Plaintiff-Intervenor Suzette Heathcote, despite having claims that fall within

  the confines of the Complaint in this matter, is one of the thousands of individuals

  who are now without a remedy. Ms. Heathcote is one of many individuals who

  MiDAS found to have committed fraud due to so-called “income spreading” and her

  failure to return a fraud questionnaire that she did not receive.

        Ms. Heathcote received unemployment for weeks in January 2014, but soon

  thereafter got a job. Ms. Heathcote, then, had earnings in late February and early

                                             3
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38706 Filed 01/21/21 Page 12 of 24




  March 2014. However, when MiDAS data-mined the Unemployment Insurance

  Agency’s database for discrepancies, MiDAS spread Ms. Heathcote’s February and

  March 2014 income over the full first quarter of 2014, thus assuming that Ms.

  Heathcote had earnings in January 2014 even though she did not have a job. Like

  thousands of others, the faulty data mining resulted in a fraud questionnaire being

  generated automatically by the computer. Ms. Heathcote’s lack of response led to

  an automated guilty finding. Ex. 2, Heathcote “Batch” Adjudication Record.

        Ms. Heathcote was not aware that the Unemployment Insurance Agency had

  found her guilty of fraud, or even that the Agency had allegedly sent a questionnaire

  regarding its MiDAS finding, until she again lost her job and filed for benefits later

  in 2014. She was shut off from accessing new benefits because of the false fraud

  finding. After an initial protest, the Unemployment Insurance Agency issued a

  Redetermination on October 15, 2014 affirming MiDAS’s faulty determination and

  noting that Ms. Heathcote owed restitution. Ex. 3, Notice of Redetermination.

        As a result of MiDAS’s faulty determination and lack of notice, Ms. Heathcote

  was forced to hire an attorney to guide her through the humiliating process of

  fighting a false fraud accusation that had no basis. The Agency did not appear for

  the hearing and the Administrative Law Judge confirmed there was no actual

  discrepancy in the income reports and no evidence of fraud. Ex. 4, Heathcote

  Administrative Law Judge Decision.


                                            4
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38707 Filed 01/21/21 Page 13 of 24




     III.   ARGUMENT

                  A. INTERVENING PLAINTIFF HEATHCOTE MAY INTERVENE AS OF
                     RIGHT WHEN HER CLAIM FALLS SQUARELY WITHIN
                     ALLEGATIONS IN THE COMPLAINT IN THIS MATTER

        FED. R. CIV. P. 24(1)(2) grants intervention as of right for anyone who files a

  timely motion and “claims an interest relating to the property or transaction that is

  the subject of the action, and is so situated that disposing of the action may as a

  practical matter impair or impede the movant’s ability to protect its interest, unless

  existing parties adequately represent that interest.” This Circuit “has opted for a

  rather expansive notion of the interest sufficient to invoke intervention of right.”

  Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997). Generally,

  the Sixth Circuit has held that “requests for intervention should be construed

  liberally in favor of granting intervention.” Beach v. Healthways, Inc., 264 F.R.D.

  360, 365 (M.D. Tenn. 2010) (citing Midwest Realty Mgmt. Co. v. City of

  Beavercreek, 93 F. App’x 782, 784 (6th Cir. 2004); Stupak-Thrall v. Glickman, 226

  F.3d 467, 471 (6th Cir. 2000); Purnell v. Akron, 925 F.2d 941, 950 (6th Cir. 1991)).

        In the Sixth Circuit, Courts must consider four factors in evaluating a request

  to intervene as of right: “(1) timeliness of the application to intervene, (2) the

  applicant’s substantial legal interest in the case, (3) impairment of the applicant’s

  ability to protect that interest in the absence of intervention, and (4) inadequate




                                            5
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38708 Filed 01/21/21 Page 14 of 24




  representation of that interest by parties already before the court.” Miller, 103 F.3d

  at 1245.

                          1. Ms. Heathcote’s Application is Timely

        Courts consider timeliness as a “threshold issue” for intervention as of right

  and for permissive intervention. Scott v. Ameritech Publ’g, Inc., 938 F. Supp. 2d

  702, 710 (E.D. Mich. 2013) (Drain, J.). In considering timeliness, this Court must

  consider the following factors:

        (1) the point to which the suit has progressed; (2) the purpose for which
        intervention is sought; (3) the length of time preceding the application
        during which the proposed intervenors knew or should have known of
        their interest in the case; (4) the prejudice to the original parties due to
        the proposed intervenors’ failure to promptly intervene after they knew
        or reasonably should have known of their interest in the case; and (5)
        the existence of unusual circumstances militating against or in favor of
        intervention.

  Blount-Hill v. Zelman, 636 F.3d 278, 284 (6th Cir. 2011).

        The purpose of a class action complaint is to present “a truly representative

  suit designed to avoid, rather than encourage, unnecessary filing of repetitious

  papers and motions.” See Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 550 (1974).

  Therefore, the filing of a class action complaint serves to toll the statute of limitations

  for those who might subsequently participate in the case. See id. at 551. In the case

  of an individual who falls within the definition of the class(es) asserted in a class

  action complaint, then, the filing of a class action serves to ensure that his or her



                                              6
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38709 Filed 01/21/21 Page 15 of 24




  interests are protected unless and until the court denies a motion to certify class or

  otherwise find the named plaintiffs are unable to adequately represent the class.

        In American Pipe, the Supreme Court found that “even as to asserted class

  members who were unaware of the proceedings brought in their interest or who

  demonstrably did not rely on the institution of those proceedings, the later running

  of the applicable statute of limitations does not bar participation in the class action

  and in its ultimate judgment.” Id. at 552. In applying these principles to a case in

  which the district court denied class certification on the basis of numerosity, the

  Supreme Court stated that “the commencement of the original class suit tolls the

  running of the statute for all purported members of the class who make timely

  motions to intervene after the court has found the suit inappropriate for class action

  status.” Id. at 552-53. The Court reasoned that any other rule would “deprive Rule

  23 class actions of the efficiency and economy of litigation which is a principal

  purpose of the procedure” because “a rule requiring successful anticipation of the

  determination of the viability of the class would breed needless duplication of

  motions.” Id. at 553-54. The Supreme Court affirmed the Ninth Circuit’s decision

  allowing intervention. Id. at 561.

        The Supreme Court later held in Crown v. Parker that the principles from

  American Pipe apply not only to potential intervenors, but to all asserted members

  of the putative class. 462 U.S. 345, 350 (1983). Therefore, the Court held in Crown


                                            7
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38710 Filed 01/21/21 Page 16 of 24




  that statutes of limitations are tolled for putative class members who may prefer to

  bring an individual suit rather than to intervene in the pending suit. Id. at 350-51. In

  so holding, the Court stated, “[a] putative class member who fears that class

  certification may be denied would have every incentive to file a separate action prior

  to the expiration of his own period of limitations. The result would be a needless

  multiplicity of actions—precisely the situation that Federal Rule of Civil Procedure

  23 and the tolling rule of American Pipe were designed to avoid.”

        However, the Sixth Circuit has explicitly declined to toll the limitations period

  for putative class members who choose to file individual actions before the district

  court rules on class certification. See Wyser-Pratte Mgmt. Co. v. Telxon Corp., 413

  F.3d 553 (6th Cir. 2005); see also Phipps v. Wal-Mart Stores, Inc., 792 F.3d 637,

  653 (6th Cir. 2015) (following Wyser-Pratte); In re Vertrue Inc. Mktg. & Sales

  Practices Litig., 719 F.3d 474, 480 (6th Cir. 2013) (same); Stein v. Regions Morgan

  Keegan Select High Income Fund, 821 F.3d 780, 789 (6th Cir. 2016) (same).

  Therefore, putative class members who fear class certification may not be granted,

  but whose limitations period has passed, are left with no recourse but to await a

  decision on class certification and seek to intervene in the event certification is

  denied.

        In this case, Ms. Heathcote only recently learned that this case was no longer

  protecting her interests after this Court denied Plaintiffs’ Motion for Class


                                             8
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38711 Filed 01/21/21 Page 17 of 24




  Certification despite contemplating a class into which Ms. Heathcote would have

  fallen. See Beach, 264 F.R.D. at 364 (finding that a plaintiff-intervenor filed its

  motion to intervene within a reasonable time after knowing about its interest when

  it filed shortly after the court denied the plaintiffs’ motion for class certification).

  Here, until the class motion was denied, Ms. Heathcote had no reason to take other

  action to protect her interests, believing her interests to be represented. Ms.

  Heathcote has falsely been found guilty of fraud twice despite no basis in fact for

  the finding. Both times, by the time she got to an individual review—months after

  her appeal—it was obvious to any observer that there was no data mismatch.

  However, by then, the damage was done. Ms. Heathcote was unable to access

  benefits when she needed them, and she had to take time off of work and to hire a

  lawyer to prosecute her appeal.

        Until the class motion was denied in this case, Ms. Heathcote did not know

  that none of the current Named Plaintiffs were appropriate class representatives for

  the core constitutional violations against those thousands who were found guilty of

  fraud and sent to collection for no reason other than they did not answer a

  questionnaire in 10 days or less (if they received it at all). Although the litigation has

  progressed, and there has been significant discovery, allowing Ms. Heathcote to

  intervene will not substantially affect discovery. See Beach, 264 F.R.D. at 364-65

  (finding that allowing the plaintiff to intervene would leave “both fact and expert


                                              9
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38712 Filed 01/21/21 Page 18 of 24




  discovery…substantially unaffected” and that there would not be significant

  prejudice in addressing a renewed motion for class certification with the new

  intervenor class representative when the claims had not changed and additional

  discovery would not be substantial).

        Ms. Heathcote’s claims dovetail with claims already being litigated, and it is

  difficult to imagine additional necessary discovery other than Ms. Heathcote’s

  unemployment insurance records and possibly one deposition. It is nearly

  undisputed in this case that there has been a widespread harm to numerous

  individuals due to Defendants’ use of the faulty, automatic MiDAS system. Ms.

  Heathcote seeks to intervene to protect her rights and to serve as a class

  representative to protect the rights of thousands of others who were found guilty of

  fraud without any basis after the Agency failed to effect proper notice of the fraud

  findings.

        Because this Court only recently denied Plaintiffs’ Motion to Certify Class, a

  class that Ms. Heathcote previously thought protected her interests, this Motion is

  timely. In line with precedent, Ms. Heathcote has the option either to intervene in

  this matter or to file her own, separate suit. Because Ms. Heathcote is seeking to

  intervene promptly, this Court need not consider whether Ms. Heathcote’s

  intervention would prejudice Defendants. However, allowing Ms. Heathcote to

  intervene here would be in the interest of justice, as it would protect not only Ms.


                                          10
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38713 Filed 01/21/21 Page 19 of 24




  Heathcote’s interests, but the interests of thousands of others, and it would allow this

  litigation to continue, rather than filing a separate action that would require redoing

  the work that has been completed to date in discovery and in motion practice.

                         2. Ms. Heathcote Has a Substantial Legal Interest in This
                            Case

        For decades, “[t]his circuit has opted for a rather expansive notion of the

  interest sufficient to invoke intervention of right.” Miller, 103 F.3d at 1245; see also

  Bradley v. Milliken, 828 F.2d 1185, 1192 (6th Cir. 1987) (stating that “[t]his court

  has acknowledged that ‘interest’ is to be construed liberally.”)

        MiDAS automatically issued a fraud questionnaire to Ms. Heathcote after it

  incorrectly applied an income-spreading formula to Ms. Heathcote’s earnings. Ms.

  Heathcote did not receive this questionnaire. Because she did not receive the

  questionnaire, she could not respond within the 10-day period. Because she did not

  respond within the 10-day period, MiDAS automatically found Ms. Heathcote guilty

  of fraud. Ms. Heathcote only learned of this adjudication when she later filed for

  unemployment benefits.

        Ms. Heathcote has a substantial legal interest in the outcome of this case.

  Without the continued litigation of her claims and the claims of the putative class

  into which she falls, Ms. Heathcote and thousands of others similarly affected will

  be left without recourse for the damages suffered as the result of Defendants’

  deficient system.

                                            11
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38714 Filed 01/21/21 Page 20 of 24




                          3. Ms. Heathcote’s Ability to Protect Her Interests is
                             Impaired in the Absence of Intervention and the
                             Current Named Plaintiffs Do Not Represent Her
                             Interests

        Despite contemplating a putative class of individuals who were found guilty

  of fraud simply because they did not return a questionnaire, this Court denied class

  certification. As an individual who was found guilty of fraud solely because she did

  not return a fraud questionnaire, Ms. Heathcote is one of the members of that

  putative class. If this Court’s decision on class certification stands, and there is never

  a class certified in this matter, Ms. Heathcote and the putative class she seeks to

  represent are left without any remedy despite the admitted widespread chaos of false

  fraud findings due to MiDAS’s faulty mechanisms, unless this Court permits

  intervention.

        This Court has already determined that there is no adequate class

  representative amongst the Named Plaintiffs. Because of the widespread fraud, this

  putative class needs someone who will speak for them. Ms. Heathcote is one of

  thousands of people who was found guilty of fraud simply because she did not return

  a fraud questionnaire. Many others had to hire lawyers at their own expense to

  defend themselves. Some saw their credit or reputations ruined and had difficulty

  paying bills to such an extent that they had to file for bankruptcy, had their homes

  foreclosed, or were even made homeless. These are the individuals who will be

  unprotected if this Court does not allow Ms. Heathcote to intervene as a party

                                             12
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38715 Filed 01/21/21 Page 21 of 24




  Plaintiff. Ms. Heathcote would be an adequate class representative and is entitled to

  intervene.

                  B. ALTERNATIVELY, PLAINTIFF-INTERVENOR HEATHCOTE MAY
                     INTERVENE WITH COURT PERMISSION WHEN SHE HAS
                     QUESTIONS OF LAW AND FACT IN COMMON WITH THE
                     ALLEGATIONS IN THIS MATTER

        FED. R. CIV. P. 24(b)(2) allows intervention with court permission for anyone

  who “has a claim or defense that shares with the main action a common question of

  law or fact.” “District courts are afforded wide latitude to determine whether a party

  with a common question of law or fact may join a particular suit.” Miller, 103 F.3d

  at 1248.

        As briefed above, Ms. Heathcote’s claim shares a common question of law:

  whether Defendants’ MiDAS system violated her rights to due process. Ms.

  Heathcote’s claim also shares a common question of fact with the allegations in the

  complaint: whether she was automatically found guilty of fraud solely for failing to

  return an inadequately-issued fraud questionnaire.

        Ms. Heathcote is also represented by competent counsel in this matter. Ms.

  Heathcote’s counsel is an experienced class litigator, having litigated dozens of class

  actions within and outside of this District. In particular, Ms. Heathcote’s counsel is

  already intimately familiar with the kind of “robo-fraud” MiDAS perpetuated,

  having litigated Zynda v. Arwood, No. 2:15-cv-11449 (E.D. Mich. filed Apr. 21,


                                            13
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38716 Filed 01/21/21 Page 22 of 24




  2015) (Cleland, J.). Counsel litigated similar claims in Zynda, representing seven

  individuals, the United Auto Workers, and Sugar Law Center.

        As a result of Zynda litigation, a Preliminary Injunction halted all collection

  on the fraud accusations from the “robo-fraud” era until the accusations could be

  subject to human review and new determinations made if the Agency still thought a

  basis for the fraud accusation existed. Shortly after, a Court-approved settlement

  agreement was reached. The first wave of Zynda review reversed thousands of

  baseless “robo-fraud” determinations and led to the return of tens of millions of

  dollars of illegally seized wages and tax returns. Zynda survived three successive

  Motions to Dismiss and nearly two years of litigation. However, the prospective

  Zynda relief was not implemented until the damage of MiDAS was done, lives were

  ruined, paychecks were garnished, people were forced into bankruptcy and evicted

  from homes, and unemployment benefits were frozen or garnished.

     IV.   CONCLUSION

        Despite having claims that fall within the allegations in the pleadings in this

  matter, Ms. Heathcote is no longer a putative class member due to this Court’s

  decision to deny Plaintiffs’ Motion to Certify Class. However, this Court

  contemplated a class into which Ms. Heathcote falls: those who were found guilty

  of fraud only because they did not return a questionnaire. Ms. Heathcote’s interests

  in this matter are in line with thousands of other putative class members.

                                           14
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38717 Filed 01/21/21 Page 23 of 24




        There is currently no adequate representative for Ms. Heathcote’s claims and

  the claims of the class she purports to represent. Ms. Heathcote represents her

  individual interests and the interests of those that were accused and convicted of

  fraud in absentia by a computer program, and for whom it was clear there was no

  basis for the conviction upon the first human review. Allowing intervention in this

  matter would be in the interest of justice and would allow for efficient litigation by

  allowing this case to continue, rather than forcing Ms. Heathcote to file her own,

  separate matter to pursue her claims. Accordingly, Plaintiff-Intervenor Heathcote

  requests that this Court grant her Motion to Intervene as to the Plaintiffs’ procedural

  due process claim, and order all other relief this Court finds just and equitable.


                                                 Respectfully submitted,

                                                 /s/ David M. Blanchard
                                                 David M. Blanchard (P67190)
                                                 Frances J. Hollander (P82180)
                                                 Blanchard & Walker, PLLC
                                                 Attorneys for Intervening Plaintiff
                                                       Suzette Heathcote
                                                 221 N. Main Street, Suite 300
                                                 Ann Arbor, MI 48104
                                                 (734) 929-4313
                                                 blanchard@bwlawonline.com
                                                 hollander@bwlawonline.com




                                            15
Case 2:17-cv-10657-DML-RSW ECF No. 502, PageID.38718 Filed 01/21/21 Page 24 of 24




                           CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of January, 2021, a true and correct copy

  of the foregoing Motion to Intervene was filed with the Court’s ECF system, and all

  current parties have thereby been served.


                                                Respectfully submitted,

                                                /s/ David M. Blanchard
                                                David M. Blanchard (P67190)
                                                Blanchard & Walker, PLLC
                                                Attorneys for Intervening Plaintiff
                                                      Suzette Heathcote
                                                221 N. Main Street, Suite 300
                                                Ann Arbor, MI 48104
                                                (734) 929-4313
                                                blanchard@bwlawonline.com




                                           16
